          Case 2:15-cr-00170-PD Document 80 Filed 02/08/21 Page 1 of 1




               FEDERAL COMMUNITY DEFENDER OFFICE
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA
             FEDERAL COURT DIVISION - DEFENDER ASSOCIATION OF PHILADELPHIA

                              SUITE 540 WEST -- THE CURTIS
                                  601 WALNUT STREET
                                PHILADELPHIA, PA 19106

  LEIGH M. SKIPPER                 PHONE NUMBER   (215) 928-1100          HELEN A. MARINO
CHIEF FEDERAL DEFENDER             FAX NUMBER     (215) 928-1112        FIRST ASSISTANT FEDERAL
                                   FAX NUMBER     (215) 928-0822               DEFENDER
                                   FAX NUMBER     (215) 861-3159


                                                    February 8, 2021

The Honorable Paul S. Diamond
United States District Court Judge
Room 14614 – United States Courthouse
601 Market Street
Philadelphia, PA 19106

       RE:     United States v. Quasim Cunningham
               Criminal Number 15-170

Dear Judge Diamond:

         This Honorable Court issued an Order on October 27, 2020 appointing the Federal
Community Defender Office to represent Defendant Quasim Cunningham’s for the purposes of
litigating his request for compassionate release. After careful review of Mr. Cunningham’s pro
se motion, filed on December 14, 2020, we have decided that we will not file a motion for
compassionate release for Mr. Cunningham as we have no additional information to add. If Mr.
Cunningham’s circumstances change, we will reevaluate as warranted. We will advise Mr.
Cunningham of this office’s determination.

       Should you have any questions or require anything further, please do not hesitate to
contact me.

                                                    Very truly yours,



                                                    CATHERINE C. HENRY
                                                    Senior Litigator

CCH/te
cc:   Michelle Rotella, Assistant United States Attorney
      Robert Zauzmer, Assistant United States Attorney, Chief of Appeals
